DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 20120078111), hereinafter Tanabe, in view of Jarrell et al (WO 2005/091249), hereinafter Jarrell, and Gomi (JP2001007546), hereinafter Gomi.
Regarding claim 1, Tanabe teaches an ultrasound probe (1)(41) comprising: 
a housing (3)(43) having a transducer array accommodation portion (a portion of 43) (“a transducer unit 7” [0041], Figs. 3A-B; “a transducer unit 47” [0081], Figs. 7A-B) and a battery storage portion (a portion of 43) (Figs. 3A-B and 7A-B) (“The probe body 1 has a housing 3, and… a battery 5, … are contained in the housing 3.” [0041], Figs. 3A-B); 
a transducer array (7) (47) accommodated in the transducer array accommodation portion (“a transducer unit 7 including a transducer array are contained in the housing 3.” [0041], Figs. 3A-B; “a transducer unit 47 including a transducer array are contained in the housing 43.” [0081], Figs. 7A-B); and 
a battery (5) (45) stored in the battery storage portion (“a battery 5… contained in the housing 3.” [0041], Figs. 3A-B; “a battery 45,” [0081], Figs. 7A-B).

Tanabe does not teach that (1) the housing has an attachable and detachable battery cover that covers the battery storage portion, 
a nameplate is disposed on an inside or an outside of the battery storage portion with respect to the battery cover in a visible manner, and 
(2) a waterproof structure for restraining water from entering the nameplate is provided. 
However, regarding feature (1), in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the housing has an attachable and detachable battery cover (40) that covers the battery storage portion (“As shown in Figs. 2 and 4, the cover is removably affixed to the housing 24 by a fastener 48 such as the illustrated screw on the bottom of the device 20.” [0024]; “the device 20 is powered by a battery 52 supportable within a battery receptacle 56 defined in the housing 24. The battery 52 is protected and secured within the battery receptacle 56 when the cover 40 is affixed to the housing 24 and is accessible by removing the cover 40.” [0025]), 
a nameplate (44) is disposed on an inside (“the cover 40, when removed from the housing 24, provides access to the label area 44” [0024], Fig. 1) or an outside of the battery storage portion with respect to the battery cover in a visible manner (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. The label is visible, which is illustrated in Fig. 1, where area 44 of cover 40 is transparent because the inner edge is visible from the outside). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the housing has an attachable and detachable battery cover that covers the battery storage portion, a nameplate is disposed on an inside or an outside of the battery storage portion with respect to the battery cover in a visible manner, as taught by Jarrell, in order to facilitate access to the label area to allow replacement of a label (Jarrell: [0024]).
Regarding feature (2), Tanabe, as modified by Jarrell, further does not teach that a waterproof structure for restraining water from entering the nameplate is provided.
However, in the battery-powered portable devices field of endeavor, Gomi discloses a portable terminal device, which is analogous art. Gomi teaches that a waterproof structure (6) for restraining water from entering is provided (“A hole 1b is provided in the cell pack mounting surface 1a of a portable terminal body 1 which bears against the cell pack 2, and an elastic sealing material 6 formed of waterproof sealing material and smaller in specific gravity than the case material of the portable terminal device 1 is provided between the terminal device body 1 and the cell pack 2 so as to cover the hole 1b. By this setup, the portable terminal device can be lessened in weight without changing its appearance and design and deteriorating it in waterproofness." Abstract). 
Therefore, based on Gomi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe and Jarrell to provide a waterproof structure for restraining water from entering, as taught by Gomi, in order to avoid deteriorating in waterproofness of the device (Gomi: Abstract).  In the combined invention of Tanabe, Jarrell, and Gomi, a waterproof structure is for restraining water from entering the nameplate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, Jarrell, and Gomi as applied to claim 1, and further in view of Prestidge et al (US 20090028286), hereinafter Prestidge, and Kita et al (US 20010004397), hereinafter Kita.
Regarding claim 2, Tanabe modified by Jarrell and Gomi teaches the ultrasound probe according to claim 1.
Tanabe as modified by Jarrell and Gomi does not teach that (1) the nameplate is disposed on an outer surface of the battery cover toward the outside of the battery storage portion, and (2) the waterproof structure has a transparent cover that covers the nameplate. 
However, regarding feature (1), in the coordinate positioning field of endeavor, Prestidge discloses a battery-powered measurement apparatus and a method of using measurement apparatus, which is analogous art. Prestidge teaches that the nameplate (“a security (e.g. holographic) sticker, seal or tag” [0022]) is disposed on an outer surface of the battery cover (“a battery compartment cover” [0022]) toward the outside of the battery storage portion (“the measurement probe may include a battery compartment cover over which a security (e.g. holographic) sticker, seal or tag is placed by the manufacturer.” [0022]). 
Therefore, based on Prestidge’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe, Jarrell and Gomi to have the nameplate that is disposed on an outer surface of the battery cover toward the outside of the battery storage portion, as taught by Prestidge, in order to provide device information (Prestidge: [0022]). 
Regarding feature (2), Tanabe, as modified by Jarrell, Gomi, and Prestidge, further does not teach that the waterproof structure has a transparent cover that covers the nameplate.
However, in the wearable devices field of endeavor, Kita discloses a portable wearable apparatus, which is analogous art. Kita teaches that the waterproof structure (1254) has a transparent cover (1253) that covers the nameplate (1259) (“FIGS. 14A and B illustrate another example of the memory card receiver 209A. Reference numeral 1251 denotes a front cover, … 1253 a transparent window, 1254 a waterproof packing, … and 1259 a label.” [0193]). 
Therefore, based on Kita’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe and Jarrell to have the waterproof structure with a transparent cover that covers the nameplate, as taught by Kita, in order to avoid deteriorating in waterproofness of the device (Kita: [0193]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, Jarrell, Gomi, Prestidge, and Kita as applied to claim 2, and further in view of Won (US 20140017466), hereinafter Won.
Regarding claim 3, Tanabe modified by Jarrell, Gomi, Prestidge, and Kita teaches the ultrasound probe according to claim 2.
Tanabe as modified by Jarrell, Gomi, Prestidge, and Kita does not teach that the transparent cover is adhered to the outer surface of the battery cover by a waterproof double-sided tape in a vicinity of the nameplate. 
However, in the electronic devices manufacturing field of endeavor, Won discloses double-sided adhesive tape having improved reworkability, which is analogous art. Won teaches that the transparent cover (310) is adhered to the outer surface of the cover (320) by a waterproof double-sided tape (100, 200) (“the double-sided adhesive tape according to the present invention is transparent... If a transparent plate is adhered onto a display surface of a display panel by using the double-sided adhesive tape, the second adhesive layer of the double-sided adhesive tape can be easily peeled off so that excellent reworkability can be obtained. Thus, even if a defect occurs in a manufacturing process, it is possible to reuse the configuration component.” [0031]. “The double-sided adhesive tape (100) … includes a film-shaped sheet (101), a first adhesive layer (110) disposed on one surface of the sheet, and a second adhesive layer (120) disposed on the other surface of the sheet.” [0043]. “For the film-shaped sheet (101), film-shaped polymer material may be used…acryl-based resin such as polymethyl methacrylate (PMMA), polyester such as polyethylene terephthalate (PET), polycarbonate, a norbornene-based resin," [0044]. “The adhesive polymer forming the second adhesive layer…include…silicon-based adhesive polymers, polyester-based adhesive polymers, rubber-based adhesive polymers" [0056]. “The double-sided adhesive tape (100, 200) according to the present invention can be effectively used to adhere and fix the transparent plate (310) such as a touch panel or a cover window onto the display surface of the display panel (320). The double-sided adhesive tape (100, 200) can also be used even in the case where a cover window is attached onto the front display surface of the touch panel.” [0091], Figs. 1-6. Because polymers are used to form the double-sided tape, such as resins and rubber-based, the tape is seen as waterproof).
Therefore, based on Won’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe, Jarrell, Gomi, Prestidge, and Kita to have the transparent cover is adhered to the outer surface of the cover by a waterproof double-sided tape, as taught by Won, in order to improve reworkability (Won: [0031]). In the combined invention of Tanabe, Jarrell, Gomi, Prestidge, Kita, and Won, the transparent cover is adhered to the outer surface of the battery cover by the waterproof double-sided tape in a vicinity of the nameplate.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, Jarrell, Gomi, Prestidge, Kita, and Won as applied to claim 3, and further in view of Hadzic (US 20160331344), hereinafter Hadzic.
Regarding claim 4, Tanabe modified by Jarrell, Gomi, Hadzic, Kita, and Won teaches the ultrasound probe according to claim 3.
Tanabe as modified by Jarrell, Gomi, Hadzic, Kita, and Won does not teach that non-transparent printing is performed on a portion of the transparent cover in the vicinity of the nameplate. 
However, in the medical ultrasound field of endeavor, Hadzic discloses ultrasound probe cover and method of use, which is analogous art. Hadzic teaches that non-transparent printing (518, 520) (“TIME OUT” [0020]; Fig. 5) is performed on a portion (610) of the transparent cover (502) (“To accomplish sterile conditions, clinicians typically use disposable, sterile ultrasound probe covers to envelop the ultrasonic probe. Most available covers are made of a relatively thin, plastic- or rubber-like, transparent material.” [0004]; “an ultrasound probe cover comprises a sheath...The sheath has ... a insonating surface contacting region...At least one barrier is removably attached to the contacting region inner surface, the contacting region outer surface, or both. Further, the at least one barrier comprises an indicia of a verification procedure to be performed prior to removal of the at least one barrier.” [0010]; “the ultrasound probe cover 502 of FIGS. 5 and 6 includes an inner barrier 518 removably attached to an inner surface 610 of the insonating surface contacting region.” [0019]; “the inner barrier 518 … comprises indicia 520 of a verification procedure ... the indicia 520 of the verification procedure comprises the words “TIME OUT” in a large, easily-viewable font…different text … may be used as the indicia 520” [0020]; Fig. 5). 
Therefore, based on Hadzic’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe, Jarrell, Gomi, Hadzic, Kita, and Won to have non-transparent printing that is performed on a portion of the transparent cover in the vicinity of the nameplate, as taught by Hadzic, in order to provide procedure information (Hadzic: [0020]). In the combined invention of Tanabe, Jarrell, Gomi, Prestidge, Kita, Won, and Hadzic, non-transparent printing is performed on a portion of the transparent cover in the vicinity of the nameplate.

Claims 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, Jarrell and Gomi as applied to claim 1, and further in view of An (US 20190372071), hereinafter An.
Regarding claim 5, Tanabe modified by Jarrell and Gomi teaches the ultrasound probe according to claim 1.
Tanabe does not teach that (1) the battery cover has a transparent portion, the nameplate is disposed on the inside of the battery storage portion with respect to the transparent portion of the battery cover, and (2) the waterproof structure is constituted by the battery cover. 
However, regarding feature (1), in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the battery cover has a transparent portion (44), the nameplate is disposed on the inside of the battery storage portion with respect to the transparent portion of the battery cover (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. As seen in Fig. 1, area 44 of cover 40 is transparent because the inner edge is visible from the outside). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the battery cover that has a transparent portion, and the nameplate that is disposed on the inside of the battery storage portion with respect to the transparent portion of the battery cover, as taught by Jarrell, in order to facilitate access to the label area to allow label replacement (Jarrell: [0024]).

Regarding feature (2), Tanabe as modified by Jarrell and Gomi does not teach that the waterproof structure is constituted by the battery cover. 
However, in the diagnostic magnetic resonance imaging field of endeavor, An discloses method for maintaining geometric alignment of scans in cases of strong patient motion, which is analogous art. An teaches that the waterproof structure is constituted by the battery cover (210)(“The module case of the battery module may include: a waterproof cover which is located under the upper stage pack cover 100 and is formed in a waterproof structure;” [0015]; “a waterproof member is attached or coated on an upper stage of the battery module to which the electrode terminals contact, and after the electrode coupling step, a waterproof member is attached or coated on the electrode terminals and allows the water penetration from the outside to be prevented.” [0075]; “200: Battery Module” [0080]; “210: Waterproof Cover” [0081]; Fig. 4). 
Therefore, based on An’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe, Jarrell and Gomi to have the waterproof structure that is constituted by the battery cover, as taught by An, in order to prevent water penetration from the outside (An: [0075]).
Regarding claim 7, Tanabe modified by Jarrell, Gomi, and An teaches the ultrasound probe according to claim 5.
Tanabe does not teach that the nameplate is disposed in an internal structure member of the battery storage portion facing the transparent portion of the battery cover. 
However, in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the nameplate is disposed in an internal structure member (“the label area 44”) of the battery storage portion facing the transparent portion of the battery cover (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. As seen in Fig. 1, area 44 of cover 40 is transparent because the inner edge is visible from the outside). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the nameplate that is disposed in an internal structure member of the battery storage portion facing the transparent portion of the battery cover, as taught by Jarrell, in order to facilitate access to the label area to allow label replacement (Jarrell: [0024]).
Regarding claim 8, Tanabe modified by Jarrell, Gomi, and An teaches the ultrasound probe according to claim 5.
Tanabe does not teach that the battery cover has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion is non-transparent. 
However, in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the battery cover has the transparent portion at a center (44) (seen in Fig. 1), and the battery cover in a portion positioned in a vicinity of the transparent portion (the inner edge of 40 in Fig. 1) is non-transparent (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. As seen in Fig. 1, only area 44 of cover 40 is transparent because the inner edge of 40 is visible from the outside. Also, there is no reason, in the device of Jarrell, to make the rest of the battery cover transparent outside of the label area 44). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the battery cover that has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion that is non-transparent, as taught by Jarrell, in order to facilitate access to the label area to allow label replacement (Jarrell: [0024]).
Regarding claim 10, Tanabe modified by Jarrell, Gomi, and An teaches the ultrasound probe according to claim 7.
Tanabe does not teach that the battery cover has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion is non-transparent. 
However, in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the battery cover has the transparent portion at a center (44) (seen in Fig. 1), and the battery cover in a portion positioned in a vicinity of the transparent portion (the inner edge of 40 in Fig. 1) is non-transparent (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. As seen in Fig. 1, only area 44 of cover 40 is transparent because the inner edge of 40 is visible from the outside. Also, there is no reason to make the rest of the battery cover transparent outside of the label area 44). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the battery cover that has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion that is non-transparent, as taught by Jarrell, in order to facilitate access to the label area to allow label replacement (Jarrell: [0024]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe, Jarrell, Gomi, and An as applied to claim 5, and further in view of Kobata et al (US 20190145802), hereinafter Kobata.
Regarding claim 6, Tanabe modified by Jarrell, Gomi, and An teaches the ultrasound probe according to claim 5.
Tanabe as modified by Jarrell, Gomi, and An does not teach that the nameplate is adhered to an inner surface of the transparent portion of the battery cover toward the inside of the battery storage portion. 
However, in the cardiac magnetic resonance imaging field of endeavor, Kobata discloses IC tag unit for instrument, which is analogous art. Kobata teaches that the tag (11) is adhered to an inner surface of the transparent portion of the battery cover (53) toward the inside of the battery storage portion (73)(“battery 73” [0043])(“The IC tag unit 10 for an instrument has an IC tag 11 provided between a first sheet 14a and a second sheet 14b, and the first sheet 14a and the second sheet 14b are adhered to each other by thermocompression bonding or in an unheated manner, whereby the IC tag 11 is held in a waterproof state by the sheet 14.” [0033]. “When the IC tag unit 10 for an instrument is to be mounted, the release paper for protecting the attachment layer 15 is separated, the cover 52 and the transparent cover plate 53 are removed, and the center of the sheet 14 and the center of the transparent cover plate 53 are aligned with each other as accurately as possible, and the IC tag unit 10 is attached to the reverse surface of the transparent cover plate 53 by the attachment layer 15.” [0047], Figs. 1A-B).
Therefore, based on Kobata’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tanabe, Jarrell, Gomi, and An to have the tag that is adhered to an inner surface of the transparent portion of the battery cover toward the inside of the battery storage portion, as taught by Kobata, in order to facilitate waterproof tag attachment (Kobata: [0033]). In the combined invention of Tanabe, Jarrell, Gomi, An, and Kobata, the tag is the nameplate that is adhered.
Regarding claim 9, Tanabe modified by Jarrell, Gomi, An, and Kobata teaches the ultrasound probe according to claim 6.
Tanabe does not teach that the battery cover has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion is non-transparent. 
However, in the fetal heartbeat detection field of endeavor, Jarrell discloses audio recording device operable to record fetal heartbeat audio from an external doppler device (Abstract), which is analogous art. Jarrell teaches that the battery cover has the transparent portion at a center (44) (seen in Fig. 1), and the battery cover in a portion positioned in a vicinity of the transparent portion (the inner edge of 40 in Fig. 1) is non-transparent (“The cover 40, when affixed to the housing 24, covers and protects the label area 44. Additionally, the cover 40, when removed from the housing 24, provides access to the label area 44 to allow replacement of a label." [0024] Fig. 1. As seen in Fig. 1, only area 44 of cover 40 is transparent because the inner edge of 40 is visible from the outside. Also, there is no reason, in the device of Jarrell, to make the rest of the battery cover transparent outside of the label area 44). 
Therefore, based on Jarrell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tanabe to have the battery cover that has the transparent portion at a center, and the battery cover in a portion positioned in a vicinity of the transparent portion that is non-transparent, as taught by Jarrell, in order to facilitate access to the label area to allow label replacement (Jarrell: [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             



/YI-SHAN YANG/Primary Examiner, Art Unit 3793